Citation Nr: 1814453	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel
INTRODUCTION

The Veteran had active service from May 1981 to May 1985. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a December 2011 rating action by the Regional Office (RO) in Muskogee, Oklahoma, which denied claims for service connection for "cervical spine strain (also claimed as neck pain/arthritis)," and hemorrhoids.

To avoid any prejudice to the Veteran, the Board has recharacterized the issue broadly, as a neck disability, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In November 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).


FINDING OF FACT

The Veteran does not have a neck disability, or hemorrhoids, due to his service.


CONCLUSION OF LAW

A neck disability, and hemorrhoids, were not incurred as a result of the Veteran's active duty.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a neck disability, and hemorrhoids, due to his service.  During his hearing, held in November 2017, he testified that he had received multiple treatments for both of the claimed disabilities during service.  In written testimony, the Veteran has also stated that he was treated for neck symptoms following two in-service injuries, about one year apart.  The first one was while playing football, and the second one was at Davis Airfield when he slipped on some ice.  He reported receiving treatment and physical therapy for six weeks at Fort Belvoir.  Following service, he reported receiving treatment at a chiropractic care center in Southern Maryland for years, however, those records are only kept for ten years, and are no longer available.  See Veteran's statement associated with his appeal (VA Form 9), received in July 2014.

In August 2010, the Veteran filed his claims.  In December 2011, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

In a memorandum, dated in September 2011, the RO determined that the Veteran's service treatment records are not available, and that additional attempts to obtain them would be futile.  See 38 U.S.C. § 5103A (b)(3) (2012); 38 C.F.R. § 3.159  (c)(2) (2017).  

However, the Veteran has submitted his own copies of some of his service treatment records, of varying quality which are difficult to read in part.  This evidence shows the following: between September and November of 1982, the Veteran was treated for complaints of neck pain following a football injury.  On initial treatment, on September 23, 1982, a HEENT (head, eyes, ears, nose and throat) examination was WNL (within normal limits).  The report appears to indicate that X-rays were taken, however, the results are not indicated.  The assessment was cervical muscle strain.  He was issued a cervical collar PRN (as needed).  His condition upon discharge was "good."  He apparently received follow-up treatment on two occasions, in October and November of 1982.  The next relevant evidence is dated about one year and two months later, i.e., a February 1984 report.  This report appears to note complaints of neck pain that radiated into the arm.  He was noted to have a history of a football injury.  On examination, the Veteran's neck had a full range of motion.  The assessment was cervical spondylosis.  

With regard to the claim for hemorrhoids, the Veteran's service treatment records show that in July 1983, he was treated on several occasions for a one-month history of hemorrhoids.  On examination, there were mildly enlarged discolored hemorrhoids.  The impression was external thrombosed hemorrhoid.  On July 19, 1983, he underwent a hemorrhoidectomy, with incision and drainage under local anesthesia.  He was provided with Anusol and Nupercaine.  Sitz baths were recommended.  An October 1983 report notes that on examination the Veteran had external hemorrhoids.  The impression was external hemorrhoids.  A separation examination report is not of record.  

As for the post-service medical evidence, it includes a report from Mink Chiropractic Center (MCC), dated February 14, 2003, which shows that the Veteran sought treatment for back pain following a motor vehicle accident (MVA) on that same day (February 14, 2003), in which his truck was hit by another vehicle.  The Veteran indicated that both cars were destroyed ("total both").   He reported that he was employed as a truck driver, that he had a previous history of accidents (which were not otherwise detailed).  He indicated that he had previously received care, that was not chiropractic in nature, for his condition.  He stated that he was not taking any medications.  Associated treatment records, dated in February and March of 2003, note low back, neck, and shoulder symptoms.  

A MCC report, dated April 3, 2004, shows that the Veteran sought treatment for back and neck symptoms following an MVA in which his vehicle was rear-ended at a stop sign.  The Veteran reported that he was employed as a driver, but he did not indicate that his accident was related to his job.  He stated that he had been referred to MCC following treatment in an emergency room about one week before.  He reported that he was taking Flexeril, but that he did not otherwise take regular medication.  He reported a history of a previous accident the year before.  Associated treatment records, dated between April and June of 2004, note neck and left shoulder symptoms.  

A MCC report, dated in August 2010, shows that the Veteran sought treatment for a neck injury associated with the U.S. Army.  He reported that his symptoms began in 1982, and had gotten worse.  He further stated "Neck was hurt the 1st time in 1982, have hurt it a lot of time[s] since.  Never gets better/well."

In a statement, dated in August 2010, Dr. K.R. of MCC stated the following: the Veteran has been receiving treatment for severe neck and lower back pain since February 2003.  On his initial visit, he indicated that while in the military in 1982, he injured his back while playing organized football (PT Sport); treated at Walter Reed hospital.  He was required to do physical activity.  He reported pain and difficulty with his neck since his days in the military.  He has a reversed C-spine.  My opinion is that it is more likely than not that his neck problems began with his highly physical duties while in the military.  His spinal X-rays are representative of someone who has had trauma to the cervical and lumbar regions.  Based on all the information available to me, I feel his neck condition is a service-related problem.  

A VA report, dated in August 2010, shows that the Veteran underwent a colonoscopy.  The report notes the presence of non-bleeding, mild internal hemorrhoids.

A VA neck (cervical spine) conditions disability benefits questionnaire (DBQ), dated in October 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran claimed that he has neck pain and arthritis that were incurred in, or caused by, his service.  The Veteran's service treatment records were summarized.  A May 2010 VA progress note was noted to show complaints of neck pain "off and on."  X-rays from October 2011 were noted to show facet fusion and kyphotic angulation at C2-C3.  The diagnosis was facet fusion and kyphotic angulation at C2-C3.  The diagnosis was strain.  The examiner concluded that the Veteran's current cervical spine condition is less likely as not incurred in or aggravated by service.  The examiner explained that the length of time between the Veteran's complaints in service and the onset of his neck problems as documented in the medical record, were the primary consideration.  There was also no objective evidence of the onset of a chronic neck problem between 1984 and 2010, i.e., over 20 years.  During service, the Veteran was diagnosed with neck strain and muscle sprain.  These are generally self-limited conditions that resolve without long-term sequelae.  There is no objective evidence to indicate otherwise.  

A VA rectum and anus DBQ, dated in October 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran reported having flare-ups of hemorrhoids off and on since his service.  He reported using OTC (over-the-counter) medications for his symptoms.  The Veteran's service treatment records were summarized.  The diagnosis was status post I&D (incision and drainage) of external hemorrhoids in 1983.  The examiner concluded that the Veteran had I&D of external hemorrhoids during service without objective evidence of recurrence or chronic residuals, and that an opinion is therefore not indicated.  The examiner explained that there is no objective evidence to show that internal hemorrhoids were diagnosed while in service.  The examiner further stated that it would be speculative to opine that the Veteran's non-bleeding hemorrhoids, diagnosed by colonoscopy in August 2010, over 20 years after service, had their onset while he was in the service. 

As an initial matter, the Veteran has asserted that he had ongoing neck symptoms, since his service.  See e.g., MCC report, dated in August 2010.  However, the MCC reports show that he first received treatment for neck symptoms on February 14, 2003, at which time he reported that he had been in a motor vehicle accident that same day.  He was treated the following year, in April 2004, following a second motor vehicle accident.  Neither report shows that he indicated that he had a history of a neck injury, or neck symptoms, during or since his service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  MCC records show that he did not report an in-service history of a neck injury until August 2010, which is the same month that he filed his claim for service connection.  His statements are therefore not found to be sufficiently credible to establish continued neck problems since service, based on the fact that he only began reporting neck problems from military service in 2010.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Board finds that the claims must be denied.  With regard to the claim for hemorrhoids, the Veteran's service treatment records show that in July 1983, he was treated on several occasions for hemorrhoids, and that he underwent a hemorrhoidectomy.  The impression was external thrombosed hemorrhoid.  He was noted to have external hemorrhoids again in October 1983.  The earliest post-service medical evidence of hemorrhoids is dated in August 2010, which is about 25 years following separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).  There is no competent opinion of record.  The October 2011 VA examiner stated that to provide an opinion would require a resort to speculation, and adequately explained the reasons for her conclusion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Current regulations provide that service connection may not be based on a resort to speculation, or even a remote possibility.  See 38 C.F.R. § 3.102 (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The Board further notes that the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hemorrhoids, and that the claim must be denied. 

With regard to the claim for a neck disability, the Veteran was treated for neck pain on several occasions in 1982, and on one occasion in February 1984.  Following separation from service, the Veteran is shown to have been involved in no less than two motor vehicle accidents resulting in neck symptoms, in 2003 and 2004.  In addition, the October 2011 VA opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent evidence to show that the Veteran had arthritis of his cervical spine within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim for a neck disability must be denied.  

In reaching this decision, the Board has considered the August 2010 opinion of Dr. K.R.  However, to the extent that Dr. K.R. asserted that the Veteran reported a history of a neck injury during service in 1982 "on his initial visit," the February 2003 MCC records (i.e., on his initial visit) do not, in fact, note any such history.  In addition, this opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  Furthermore, Dr. K.R. failed to discuss a relevant post-service history of two motor vehicle accidents that are shown to have resulted in neck symptoms, in 2003 and 2004.  Neives-Rodriguez.  This opinion therefore lacks sufficient probative weight to warrant a grant of the claim for a neck disability.  Id.; Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  
 
With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran has been found not to be credible, and lay evidence concerning continuity of symptoms after service is not competent unless it is credible.  Buchanan.  The Veteran's service treatment reports and the post-service medical records have been discussed.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examinations, and etiological opinions have either been obtained, or found to require a resort to speculation. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a neck disability is denied.

Service connection for hemorrhoids is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


